Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 1/23/2020, in which, claims 1-19 are pending. Claims 1, 10, and 11 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 1/23/2020 are accepted.

Specification
The disclosure filed on 1/23/2020 is accepted.

Claim Construction
View: Applicant’s disclosure provides an ambiguous definition of view: [0035] In an embodiment, a view, or a materialized view, of the virtual disk 118-2 associated with the VM 119-2 is accessed. A view is a stored query that consumes limited-to-no space, consuming only the space required to store the text of the query in the data dictionary. A materialized view is a both a stored query and a segment. That is, a stored query is executed, and the results are materialized into the segment. For the sake of simplicity, but without limiting the scope of the disclosed embodiments, the inspection of VM (VM 119-2) is based on a view stored in the virtual disk 118-2, while the inspection of the active (VM 119-1) is based on a snapshot stored in the virtual disk 118-1. (Emphasis added). However, else where in the disclosure and some of the claims, view is construed to be a snapshot of a VM. See e.g., claim 5: “The method of claim 1, further comprising: requesting the cloud computing platform to create a new view of the protected virtual cloud asset, when an existing snapshot cannot be located.” Note Fig 2 and associated disclosure ¶57-¶59 indicates view to be a snapshot that is analyzed “[0059] In an embodiment, S240 may include comparing the view to some baseline, which may include, but is not limited to, a copy of the image used to create the VM, (e.g., lists of applications, previous snapshots), cryptographic hashes gathered in the previous scan, analyzing logs of the VMs, instantiating a copy of the VM and executing the instance or applications executed by the VM in a sandbox, analyzing the machine memory, as reflected in the page file, or any combination of these techniques.” (Emphasis added) Thus, based on Fig. 2, associated disclosure ¶57-¶59 and claim 5, the broadest reasonable interpretation of a view as recited in the claims is a snapshot of a VM.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 9-11, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130262801 A1 (hereinafter ‘Sancheti’) in view of US 10339011 B1 (hereinafter ‘Bansal’) in view of US 10536471 B1 (hereinafter ‘Derbeko’).

As regards claim 1, Sancheti (US 20130262801 A1) discloses A method for securing virtual cloud assets at rest against cyber threats, comprising: determining a location of a view of at least one virtual disk of a protected virtual cloud asset (Sancheti: Figs. 4, 6A-B, 7, ¶95-¶97, i.e., the location of the snapshot i.e., view, of the VD of the a VM), 
However, Sancheti does not teach: wherein the virtual cloud asset is at rest.
Bansal in analogous art teaches (see Bansal: col.4:65 to col.5:5) taking snapshots of VMS, including the virtual disks associated with the VMs, at various states of the VM including when the VM is powered-off (i.e., at rest. Note: Per Applicant’s disclosure ¶11, rest state is when the VM is powered off). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti to include taking snapshots of VMS, including the virtual disks associated with the VMs, at various states of the VM including when the VM is powered-off (i.e., at rest) as taught by Bansal with the motivation to ensure data lossless backups of VMs (Bansal: Abstract)
Sancheti et al combination further discloses: when activated, instantiated in the cloud computing environment; (Sancheti: ¶47-¶50) 
accessing the view of the virtual disk based on the determined location; (Sancheti: Figs. 1A-1B, 2, 4, 6A-B, 7, ¶29-¶43, i.e., interface and APIs are provided to access and identify the virtual disks/LUNs and associated VMs, wherein, ¶93-¶97, i.e., APIs are provided to locate the VMs and associated disks and to take snapshots)
Snacheti discloses analyzing the snapshots (Snacheti: ¶77), however, Snacheti et al do not but in analogous art Derbeko (US 10536471 B1) teaches:  analyzing the view of the protected virtual cloud asset to detect potential cyber threats risking the protected virtual cloud asset (Derbeko: Fig. 6, Abstract, col. 5:46 to col. 6:23, col. 7:25-41, i.e., detecting malware i.e., vulnerabilities, by analyzing the snapshots at various points in time), wherein the virtual cloud asset is inactive during the analysis; and (Derbeko: col. 4:35-54, i.e., analyzing the snapshot in isolation when VM is not running as well as analyzing the snapshot during VM runtime to detect malware causing changes to memory) 
alerting detected potential cyber threats based on a determined priority. (Derbeko: col. 4:10-23, i.e., reporting the vulnerability to an operator if malware detected in the snapshot)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Snacheti to include analyzing snapshots for malware/vulnerabilities and to alert operators if any malware/vulnerabilities are found as taught by Derboko with the motivation to determine if anaomalies exists in VMs (Derbeko: Abstract)

Claims 10 and 11 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Sancheti et al combination discloses the method of claim 1, wherein determining the location of the view of at least one virtual disk further comprises: determining a virtual disk allocated to the protected virtual cloud asset. (Sancheti: Figs. 4, 6A-B, 7, ¶95-¶97)

Claim 13 recites substantially the same features recited in claim 3 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Sancheti et al combination discloses the method of claim 3, further comprising: querying a cloud management console of the cloud computing platform to determine the location of the view and the location of the virtual disk. (Sancheti: Figs. 4, 6A-B, 7, ¶95-¶97)

Claim 14 recites substantially the same features recited in claim 4 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Sancheti et al combination discloses the method of claim 1, further comprising: requesting the cloud computing platform to create a new view of the protected virtual cloud asset, when an existing snapshot cannot be located. (Sancheti: ¶24)

Claim 15 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Sancheti et al combination discloses the method of claim 1, wherein the protected virtual cloud asset includes any one of: a virtual machine, a software container, a micro-service. (Sancheti: Abstract, ¶6-¶7, ¶38)

Claim 19 recites substantially the same features recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti in view of Bansal in view of Derbeko in view of US 20090007100 A1 (hereinafter ‘Field’).

As regards claim 2, Sancheti et al combination discloses the method of claim 1, further comprising: prioritizing each detection of potential cyber threats based on their respective risk to the protected virtual cloud asset; (Derbeko: col. 1:40-50, col.4:1-23, col.6:9-24, i.e., detecting threshold level of suspicious/malware of the snapshot) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti to include analyzing snapshots for malware/vulnerabilities and to alert operators if any malware/vulnerabilities are found as taught by Derboko with the motivation to determine if anaomalies exists in VMs (Derbeko: Abstract) 
However, Sancheti et al do not but in analogous art, Field (US 20090007100 A1) teaches: mitigating a potential cyber threat posing a risk to the protected virtual cloud asset. (Field: Figs 3-4, ¶8, ¶34-¶37, i.e., inspecting snapshot of VM and associated disks for potential virus and taking remedial action)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti to include inspecting snapshot of VMs for potential malware and performing remedial actions as taught by Field with the motivation to perform remedial actions when an anomaly is found in VMs (Field: ¶8) 

Claim 12 recites substantially the same features recited in claim 2 above and is rejected based on the aforementioned rationale discussed in the rejection.

Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti in view of Bansal in view of Derbeko in view of US 20080263658 A1 (hereinafter ‘Michael’) in view of US 20140173723 A1 (hereinafter ‘Singla’).

As regards claim 6, Sancheti et al combination discloses the method of claim 1. However, Sancheti et al do not but in analogous art, Michael (US 20080263658 A1) teaches: wherein analyzing the view of the protected virtual cloud asset further comprises: parsing a copy of the view; and (Michael: Fig. 4, ¶9, ¶43, i.e., snapshot image of the VM disks is rendered i.e., parsed for information to for scanning to detect vulnerabilities in the VM) scanning the parsed copy to detect the potential cyber threats, (Michael: Fig. 4, ¶9, ¶43-¶52, i.e., snapshot image of the VM disks is rendered i.e., parsed for information to for scanning to detect vulnerabilities in the VM) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti et al to include rendering a snapshot image of a VM to scan the information to detect malware as taught by Michael with the motivation to discover potential malware in the image and to make appropriate remedies (Michael: ¶9-¶10) 
However, Sancheti et al do not but in analogous art, Singla (US 20140173723 A1) teaches: wherein the potential cyber threats include known and unknown vulnerabilities, and wherein the detection is based on a type of vulnerability. (Singla: ¶24, i.e., detecting for known and unknown anomalies)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti et al to include detecting known and unknown anomalies by scanning data associated with a device as taught by Singla with the motivation to discover potential malware and to make appropriate remedies (Singla: ¶24) 

Claim 16 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Sancheti et al combination discloses the method of claim 6, wherein scanning the parsed copy further comprises any one of: checking configuration files of each application, operating system, and system installed in the protected virtual cloud asset; (Michael: Fig. 3-4, ¶9, ¶43-¶52, i.e., snapshot image of the VM disks is rendered i.e., parsed for information to for scanning to detect vulnerabilities in the VM)  verifying access times to files by the operating system installed in the operating system; (Michael: Fig. 3-4, ¶9, ¶43-¶52, i.e., snapshot image of the VM disks is rendered i.e., parsed for information to for scanning to detect vulnerabilities in the VM) analyzing system logs to deduce what applications and modules executed in the protected virtual cloud asset; and (Michael: Fig. 3-4, ¶9, ¶43-¶52, i.e., snapshot image of the VM disks is rendered i.e., parsed for information to for scanning to detect vulnerabilities in the VM) analyzing machine memory stored in the view to deduce what applications and modules executed in the protected virtual cloud asset. (Michael: Fig. 3-4, ¶9, ¶43-¶52, i.e., snapshot image of the VM disks is rendered i.e., parsed for information to for scanning to detect vulnerabilities in the VM) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti et al to include rendering a snapshot image of a VM to scan the information to detect malware as taught by Michael with the motivation to discover potential malware in the image and to make appropriate remedies (Michael: ¶9-¶10) 

Claim 17 recites substantially the same features recited in claim 7 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 8, Sancheti et al combination discloses the method of claim 6, further comprising: instantiating an instance copy of the protected virtual cloud asset from the view; and (Michael: Fig. 3-5, ¶9, ¶54-¶59, reinstating and running a VM suing one of the scanned snapshot images of a VM) monitoring all activity performed by the instance of the protected virtual cloud asset. (Michael: Fig. 3-5, ¶9, ¶43-¶52, ¶54-¶59, monitoring the VM)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sancheti et al to include rendering a snapshot image of a VM to scan the information to detect malware as taught by Michael with the motivation to discover potential malware in the image and to make appropriate remedies (Michael: ¶9-¶10) 

Claim 18 recites substantially the same features recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432